Citation Nr: 1603483	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a cognitive disorder, to include as being secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, J.M.



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision rendered by the Cheyenne, Wyoming Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that proceeding is of record.

This matter was previously denied by the Board in an October 2014 Board decision.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In May 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order dated in May 2015, the Court granted the JMR, vacated the October 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

Entitlement to service connection for a cognitive disorder was denied in a July 2011 rating decision.  Shortly thereafter, in August 2011, the Veteran submitted a medical treatment record suggesting that the Veteran has sleep impairment secondary to his service-connected posttraumatic stress disorder (PTSD) that affects his cognitive disorder.  This was new and material evidence submitted within one year of the rating decision and thereby vitiated the finality of the rating decision.  More importantly, in statements received in October 2015, and the JMR itself, the Veteran expressed disagreement with the July 2011 rating decision, which essentially remained pending.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a notice of disagreement is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to service connection for a cognitive disorder, to include as being secondary to PTSD.

A grant of service connection for a cognitive disorder would have an immediate effect on the Veteran's claim for entitlement to TDIU.  Because the issue currently on appeal is inextricably intertwined with the Remanded issue of service connection for a cognitive disorder, the Board must remand the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to service connection for a cognitive disorder, to include as secondary to PTSD.  Notify the Veteran and his attorney that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, return the case to the Board for appellate review.
  
2. After completion of the above and any other development deemed warranted, readjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


